Russell, J.
The Supreme Court (136 Oa. 889, 72 S. E. 418), in answer to the questions certified to it by this court, having held that a shipper who is both consignor and consignee can not maintain an action ex contractu against a carrier for the value of goods consigned to *9it for shipment and not delivered, and which the carrier tendered at destination in a damaged condition, but refused to deliver without payment of the usual freight charges, notwithstanding the damage to the goods amounted to more than the freight charges, and the shipper demanded that the damages be offset against the freight bill, it follows that the trial judge did not err in sustaining the certiorari.
Decided November 7, 1911.
Certiorari; from Fulton superior court — Judge Ellis.
July 7, 1909.
Jesse M. Wood, for plaintiff.
Payne, Little & Jones, M. F. Goldstein, for defendant.

Judgment affirmed.